Hawkins, Justice.
This case arose in the court of ordinary on an application for year’s support, to which a caveat was filed. An appeal to the superior court was entered by consent. After the direction of a verdict in that court for the applicant, the caveator moved for a new trial, and to the denial of his motion he excepts. Held:
The record does not present a case falling within the jurisdiction of the Supreme Court. Griffin v. Securities Investment Co., 181 Ga. 455 (182 S. E. 594); Harnesberger v. Davis, 208 Ga. 629 (68 S. E. 2d 585).

Transferred to the Court of Appeals.


All the Justices concur.